UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6207


DEBORAH V. HUBBARD, a/k/a Deborah Videtto Hubbard, a/k/a
Deborah Hubbard-Sarvis,

                Plaintiff - Appellant,

          v.

WILLIAM BYARS, JR.; JUDY ANDERSON; T. TYLER; D. FOULK, a/k/a
Officer Foulks; SADI RAFI,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Bruce H. Hendricks, District Judge.
(8:14-cv-00033-BHH)


Submitted:   June 25, 2015                    Decided:   June 30, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deborah V. Hubbard, Appellant Pro Se.      James E. Parham, Jr., Irmo,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deborah   V.     Hubbard     appeals      the   district    court’s     order

accepting the recommendation of the magistrate judge and denying

relief on her 42 U.S.C. § 1983 (2012) complaint.                  We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for the reasons stated by the district court.                   Hubbard v. Byars,

No. 8:14-cv-00033-BHH (D.S.C. Jan. 26, 2015). We dispense with

oral    argument      because     the    facts   and   legal     contentions     are

adequately    presented     in     the    materials    before     this   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2